UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7642



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRISTOPHER LEE THOMAS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:99-cr-00477-CMH)


Submitted: November 15, 2006              Decided: November 27, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lee Thomas, Appellant Pro Se. Michael Edward Rich,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Christopher Lee Thomas appeals district court orders

denying his Rule 60(b) motion and his Rule 59 motion.       We have

reviewed the record and the district court’s orders and affirm for

the reasons cited by the district court.      See United States v.

Thomas, No. 1:99-cr-00477-CMH (E.D. Va.    filed June 13, 2006, and

entered June 14, 2006; Aug. 18, 2006).    We deny Thomas’ motion for

a stay.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -